UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
QUASON PARKER,

                         Plaintiff,                   1:19-cv-113
                                                      (GLS/CFH)
                  v.

DAVID SOARES et al.,

                         Defendants
APPEARANCES:                                  OF COUNSEL:

FOR PLAINTIFF:
Quason Parker
Pro Se
50 Chestnut Street
Cohoes, New York 12047

Gary L. Sharpe
Senior District Judge


                                      ORDER

      The above-captioned matter comes to this court following a Report-

Recommendation & Order (R&R) by Magistrate Judge Christian F.

Hummel duly filed on July 15, 2019. (Dkt. No. 12.) Following fourteen

days from the service thereof, the Clerk has sent the file, including any and

all objections filed by the parties herein.
      No objections having been filed,1 and the court having reviewed the

R&R for clear error, it is hereby

      ORDERED that the Report-Recommendation & Order (Dkt. No. 12)

is ADOPTED in its entirety; and it is further

      ORDERED that the amended complaint (Dkt. No. 11) is DISMISSED

as follows: (1) insofar as Parker attempts to set forth claims for false arrest,

false imprisonment, or malicious prosecution, dismissal is without

prejudice and without leave to amend; (2) insofar as Parker attempts to

set forth Monell claims against the County of Albany or City of Cohoes,

dismissal is with prejudice; (3) insofar as Parker seeks to reallege

claims previously dismissed by this Court with prejudice, dismissal is with

prejudice; and it is further

            ORDERED that the Clerk provide a copy of this Order to Parker

in accordance with the Local Rules of Practice.

IT IS SO ORDERED.

September 4, 2019
Albany, New York


       1
        On motion of plaintiff Quason Parker, the court extended the
objection filing deadline. (Dkt. Nos. 13, 14.) Despite the extension,
Parker filed no objections.
                                       2
